The decedent agreed to pay to his wife "for the support and maintenance of her son, John J. Kelly, the sum of $100, monthly, just so long as the boy shall remain in college; the said payments to commence as of the date June 1, 1930." In accordance with that agreement, it was provided in the decree of divorce that "the defendant do pay to the petitioner for the support and maintenance of the son of the parties to this suit, John J. Kelly, the sum of $100 monthly as long as the said son shall continue to be a student at college said payments should commence as of the first day of June, 1930, that said payment should be in lieu of and in satisfaction of all claims for alimony or support of the petitioner." Regardless of whether or not the Court of Chancery of New Jersey retained power to amend that provision in the decree of divorce, we agree with the determination of the courts below that the decedent's estate must pay any sum due and unpaid in accordance with the terms of the obligation imposed upon the decedent with his consent. The question remains whether the decedent was under any obligation to pay $100 a month after his son received a degree upon graduation from Yale College which he entered in the autumn of 1930, and from which he graduated in June, 1934.
The word "college" is not a word of art which, by common understanding, has acquired a definite, unchanging significance in the field of education. Its meaning varies with its context. Though at times it is used to denote any institution of higher learning, including institutions for *Page 142 
professional or post-graduate study, it is frequently used, perhaps I should say ordinarily used, in this country, to denote an "undergraduate" school for instruction in liberal arts having a course of study commonly requiring four years for completion and leading to a bachelor's degree. That is the sense in which the word is used in the rules of this court for the admission of attorneys and counselors at law. At the time the decedent assumed the obligation of paying $100 per month for the support of his son "just so long as the boy shall remain in college," the boy was about to enter Yale College. Yale College is the name commonly applied to the undergraduate department of Liberal Arts of Yale University. Here the courts below have unanimously found that the decedent's obligation was intended to be confined to the period when the "boy" continued a four-year undergraduate course leading to a bachelor's degree.
The decedent did not, I think, unequivocally assume an obligation to pay $100 a month for the support of his son so long as his son might desire to continue as a student in any institution of higher learning here or abroad. The boy's mother, as Judge RIPPEY points out, was a woman of substantial means, willing and able to pay expenses for the son at an English college or university, far beyond the expenses of even wealthy students at American colleges. I find here no basis for any inference that the father contemplated that it would be "necessary" for the mother to pay the large amounts she chose to pay for the education of the "boy" even after the "boy" became a man, or that the sum agreed upon "was the largest amount that the resources of the father would permit him to contract to pay" to the mother "by way of reimbursement." At least a question of fact was in my opinion presented by the evidence and the finding of fact by the courts below is fully justified. We may not disturb that finding if there is any evidence to sustain it.
We agree that all the other questions presented upon the appeal should be determined as indicated in the opinion of Judge RIPPEY. *Page 143 
The order of the Appellate Division and the decree of the Surrogate's Court should be modified to the extent that the claim of Mary C. Kelly for the return of the ring should be allowed and as so modified affirmed, with costs to claimant-appellant and the respondents payable out of the estate.